         Case 4:18-cv-40134-TSH Document 53 Filed 12/01/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNIBANK FOR SAVINGS,                    )
               Plaintiff-Appellee,      )           CIVIL ACTION
                                        )           No. 4:18-40134-TSH
                   v.                   )           Appeal  No. 19-1990
                                        )
999 PRIVATE JET, LLC, ELINA             )
SARGSYAN, and EDGAR SARGSYAN,           )
              Defendants-Appellees.     )
______________________________________ )
                                        )
SBK HOLDINGS USA, INC.,                 )
                                        )
              Intervenor-Appellant.     )
                                        )
______________________________________ )


              ORDER STATING REASONS IN SUPPORT OF ENTRY OF SEPARATE
                     AND FINAL JUDGMENT (Docket No. 48)

                                       December 1, 2020

HILLMAN, D.J.,

       Pursuant to the First Circuit Court of Appeals’ November 2, 2020 Order and having entered

a final and separate judgment against the Appellant according to Rule 54(b) of the Federal Rules

of Civil Procedure, I find that there was no just reason for delay in my entry of judgment against

the Appellant that would deprive the First Circuit of the jurisdiction to consider the resulting

appeal, No. 19-1990.

       This is an action brought by UniBank for Savings (“Appellee”) against 999 Private Jet,

LLC, Elina Sargsyan, and Edgar Sargsyan (“Defendants”) for breach of a promissory note and

security agreement executed by the Defendants in favor of the Appellee. None of the three

Defendants has ever appeared in this case. On September 7, 2018, I issued an order authorizing
          Case 4:18-cv-40134-TSH Document 53 Filed 12/01/20 Page 2 of 3




the Appellee to take possession of the Defendants’ Gulfstream airplane, which was the collateral

for the promissory note and security agreement. (Docket No. 12). Three days later, 999 Private

Jet filed a Chapter 11 petition for bankruptcy in the U.S. Bankruptcy Court for the District of

Central California. At the Appellee’s request and per my direction, the Clerk of Court entered a

notice of default against Defendants Elina Sargsyan and Edgar Sargsyan on September 14, 2018.

(Docket Nos. 16, 17). After the entry of default against the Sargsyan Defendants, SBK Holdings

USA, Inc. (“Appellant”) moved to intervene as a party claiming ownership and a senior interest in

the aircraft. (Docket Nos. 19, 26, 27). I granted the Appellant’s Motion to Intervene, and the

Appellee subsequently moved for summary judgment against the Appellant.

       On September 12, 2019, I granted the Appellee’s motion for summary judgment on all its

claims against the Appellant, followed by an order for a separate and final judgment dismissing

the Appellant’s claims on the merits on November 20, 2019. (Docket Nos. 40, 46). The Appellant

subsequently filed the instant appeal.

       My separate and final judgment order did not dispose of every claim in the case; it left alive

the Appellee’s breach of contract claims against the Defendants. The Appellee has not moved for

an order of default judgment against Elina or Edgar Sargsyan under Fed. R. Civ. P. 55, or requested

an entry of default against 999 Private Jet, LLC. 999 Private Jet, which was owned and operated

by the Sargsyan Defendants, has since been dissolved.

       There was no just reason to deny separate and final judgment and for the appellate court to

delay consideration of this appeal, as the only remaining claims in the case before the district court

are against the Defendants, who have failed to appear at any point in the proceedings. Aside from

the procedural issues, the claims between the Appellee and Appellant that are the subject of the

appeal are factually distinct from the claims between the Appellee and the Defendants before the



                                                  2
          Case 4:18-cv-40134-TSH Document 53 Filed 12/01/20 Page 3 of 3




district court. The Appellee’s breach of contract claims against the Defendants concern the

Defendants’ failure to abide by the terms of the promissory note beginning in June 2018, while the

claims between the Appellee and Appellant concern which party has a valid and senior interest in

the contract collateral (the Gulfstream airplane) and are based on transactions prior to the

promissory note’s execution in 2017. Further delay in adjudicating the appeal will only serve to

prejudice the Appellee, who took possession of the aircraft two years ago pursuant to my order

and has struggled to find a buyer willing to purchase it while the appeal is pending.

       However, there has been one recent and significant development in this case since the First

Circuit entered its Order requesting a statement of reasons in support of the entry of separate and

final judgment against the Appellant. On November 12, 2020, the Appellant filed a motion in the

district court to set aside my summary judgment order and re-open discovery based on a criminal

Information and felony plea agreement against Defendant Edgar Sargsyan that was unsealed over

seven months ago, and which does not discuss the aircraft or the promissory note and security

agreement. (Docket No. 49). On November 25, the Appellee filed its opposition, and the motion

is ripe for disposition. (Docket No. 51).

       In short, the Appellant’s appeal and its November 12, 2020 motion both challenge the same

summary judgment order. If the district court were to grant the Appellant’s motion to set aside the

summary judgment order, the Appellant’s appeal would be moot. In the interest of judicial

efficiency, I respectfully recommend that the First Circuit stay the appeal for a period of forty-five

days until a ruling on the Motion to Set Aside is issued.



SO ORDERED.
                                                                      /s/ TIMOTHY S. HILLMAN
                                                                         TIMOTHY S. HILLMAN
                                                                              DISTRICT JUDGE


                                                  3
